Citation Nr: 1617275	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-17 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling for status post right shoulder rotator cuff tear repair.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in August 2015.  The appeal was remanded to provide the Veteran with a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge at a March 2016 Board video hearing, and a transcript of this hearing is of record.  The remand was therefore substantially complied with; however, the claim must be remanded again for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination was in August 2010.  The Veteran has stated that his right rotator cuff disability has increased in severity since then.  At a March 2016 Board video hearing the Veteran indicated his range of motion and strength have decreased and that his daily pain was at a level of 4 or 5 out of 10.  The Veteran indicated he experiences flare ups, which caused his shoulder to lock, and required assistance from his wife to be able to move his shoulder.  Additionally, the Veteran noted his right rotator cuff disability also manifested as numbness and shaking in his hands.  As the Veteran has indicated his condition has worsened since his last VA examination, six years prior, a new VA examination, which also addresses the additional manifestations of his right rotator cuff disability, must be obtained.    

Additionally, the Veteran's attorney submitted September 2012 correspondence with a CD enclosed, which contained the documents: VA Medical Center (VAMC), Monticello, NY, records from May 2008 to present; VAMC Castle Point, NY, records from January 2006 to present; Statement from Veteran; Statement from Veteran's wife dated September 17, 2012; VA Form 21-142 for CRMC; VA Form 21-4142 for Catskill Regional Medical Center; and Medical Records from Catskill Regional Medical Center.  However, it appears that only the VA medical records from Castle Point, NY, January 2006 to present have been associated with the claims file.  Since the CD was submitted, the claims folder has been converted to a virtual record; thus, the actual CD is no longer associated with the file.  Therefore, the claim must be remanded in order for these documents to be associated with the claims file.  

At the hearing before the undersigned, the Veteran testified that his decreased range of motion causes "trouble lifting" but he doesn't miss work as a result because that is "not really an option."  He also testified that it had previously been suggested that he have shoulder replacement surgery, but at the time he was considered too young.  In the interim, he suffered a pulmonary embolism and as a result, takes medication that makes surgery, thus rendering surgery "not an option."  On remand, the RO should consider whether referral for consideration under 38 C.F.R. § 3.321(b) is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to associate with the claims file all documents on the CD enclosed with the September 2012 correspondence from the Veteran's attorney to include, VAMC, Monticello, NY, records from May 2008 to present Statement from Veteran; Statement from Veteran's wife dated September 17, 2012; VA Form 21-142 for CRMC; VA Form 21-4142 for Catskill Regional Medical Center; and Medical Records from Catskill Regional Medical Center.  

If necessary, contact the Veteran for releases to obtain any of the evidence.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of his status post right shoulder rotator cuff tear repair.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the status post right shoulder rotator cuff tear repair.  The examiner must address all manifestations of the status post right shoulder rotator cuff tear repair, to include hand numbness and shaking as described by the Veteran in his March 2016 Board video hearing testimony. The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Thereafter, readjudicate the claim on appeal, to include consideration of whether referral under 3.321(b) is warranted.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his attorney with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

